      9:19-cv-00839-RMG         Date Filed 03/19/19      Entry Number 1       Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA
                              BEAUFORT DIVISION


Angelo and Valerie Guagliano,                         Civil Action No.: 9:19-cv-839-RMG

                      Plaintiff,
                                                               NOTICE OF REMOVAL
       v.

Cameron & Cameron Custom Homes, LLC;
Cameron & Cameron Construction Group,
LLC; ACR Roofing, LLC d/b/a ACR Roofing
Solutions; Burlingame Industries, Inc.; and
Eagle Roofing Products,

                      Defendants.


       Pursuant to 28 U.S.C. §§ 1331, 1367, 1441, and 1446 and 15 U.S.C. § 2310,

Eagle Roofing Products Florida, LLC, wrongly named in the complaint as Eagle

Roofing Products,1 hereby removes this action from the Court of Common Pleas for

the Fourteenth Judicial Circuit, Beaufort County, South Carolina, No. 2019-CP-07-

0282, to the United States District Court for the District of South Carolina, Beaufort

Division, on the following grounds:

I.     Removal is Timely

       The Guaglianos filed the Summons and Complaint in this action on February

11, 2019. Eagle was served with the Summons and Complaint on February 21, 2019.

Therefore, this Notice of Removal is timely filed within the thirty-day period required

by 28 U.S.C. § 1446(b).




1
        As stated in its responses to the Local Rule 26.01 Interrogatories, Eagle Roofing Products
Florida, LLC will accept service of an amended complaint that correctly names this defendant.
       9:19-cv-00839-RMG     Date Filed 03/19/19   Entry Number 1    Page 2 of 3



II.    Procedural Requirements for Removal

       A true and correct copy of all process and pleadings served to date are attached

as Exhibit A to this Notice of Removal. Written notice of the filing of this Notice of

Removal and of the removal of the above-referenced action is being delivered to the

Guaglianos through their counsel of record, as well as all other counsel who have

appeared on behalf of other parties. A copy of this Notice of Removal will be filed

promptly with the Clerk of Court of the Court of Common Pleas for Beaufort County,

South Carolina.

III.   Venue

       Venue lies in this Court because the Guaglianos’ action is pending in this

District and Division. See 28 U.S.C. § 1441(b).

IV.    Statement of Statutory Basis for Jurisdiction

       This action is within the original jurisdiction of the United States District

Court pursuant to 28 U.S.C. § 1331, which vests federal district courts with original

federal question jurisdiction over all “civil actions arising under the Constitution,

laws, or treaties of the United States.” One type of federal-question jurisdiction is

the Magnuson-Moss Act, 15 U.S.C. § 2310(d). Under this statute, a claim may be

brought “in an appropriate district court of the United States,” as long as the amount

in controversy is more than $50,000.      15 U.S.C. §§ 2310(d)(1)(B), 2310(d)(3)(B).

Diversity is not required under this statute. See Chavis v. Fid. Warranty Servs., Inc.,

415 F. Supp. 2d 620, 622 (D.S.C. 2006).

       Here, the Guaglianos have asserted a claim under the Magnuson-Moss Act

against Eagle. See Compl. ¶¶ 39–48. Upon information and belief, the Guaglianos



                                           2
        9:19-cv-00839-RMG         Date Filed 03/19/19   Entry Number 1    Page 3 of 3



are seeking at least $390,000 for alleged damages to their roof alone, and Eagle’s only

connection to this construction project was the roof tiles. In addition, the Guaglianos

seek punitive damages. See Compl. Prayer for Relief. Therefore, this case exceeds

the $50,000 threshold.

            This Court has jurisdiction over the other claims pursuant to 28 U.S.C. § 1367.

                                         Conclusion

            Eagle hereby removes this matter from the Court of Common Pleas of the State

of South Carolina, Beaufort County, to the United States District Court for the

District of South Carolina, Beaufort Division, pursuant to 28 U.S.C. §§ 1331, 1367,

1441, and 1446 and 15 U.S.C. § 2310.

            Dated this 19th day of March, 2019.

                                            Respectfully submitted,

                                            s/Benjamin E. Nicholson, V
                                            Benjamin E. Nicholson, V (Fed. ID No. 4958)
                                            nnicholson@burr.com
                                            W. Grayson Lambert (Fed. ID No. 11761)
                                            glambert@burr.com
                                            Burr & Forman LLP
                                            1221 Main St., Suite 1800 (29201)
                                            P.O. Box 11390 (29211)
                                            Columbia, South Carolina
                                            803.799.9800

                                            Attorneys for Defendant




1950944v1




                                               3
